DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner’s Note
	Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations with the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to the Applicant’s definition which is not specifically set forth in the claims.
Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 09/03/2020, 11/11/2021, 12/30/2021 and 06/08/2022 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
	                                              Status of Claims

Claims 1-2 are pending. Claims 1-2 have been amended. Claim 1 is the independent claim.  This Office action is in response to the “Applicant’s Arguments and Remarks” received on 11/17/2022.
Response to Arguments
With respect to Applicant’s remarks filed on 11/17/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the Title objection, applicants “Amendment and Remarks” have been fully considered and are persuasive. The Title objection has been withdrawn.
With respect to the claim rejections on claims 1 and 2 under 35 U.S.C. § 112 (b), applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The rejections under 35 U.S.C. § 112 (b) for claims 1 and 2 have been withdrawn.
With respect to the claim interpretations on claims 1 and 2 under 35 U.S.C. § 112 (f), applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The interpretations under 35 U.S.C. § 112 (f) for claims 1 and 2 have been withdrawn. 
With respect to the claim rejections of claims 1 and 2 under 35 U.S.C. § 102 and 103, applicants “Amendment and Remarks” have been fully considered and are persuasive. The rejections under U.S.C. § 102 and 103 for claims 1 and 2 have been withdrawn.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the above Office Action.
Final Office Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 2 are rejected under 35 USC 103 as being unpatentable over Akaki et al. (United States Patent Publication 2009/0057065 A1) in view of Gault et al. (United States Patent Publication 2018/0229988 A1), referenced as Akaki and Gault respectively moving forward. 
With respect to claim 1, while Akaki discloses “A work vehicle comprising: a vehicle body;” [Akaki, Fig. 1, ¶: 0002, 0090-0092]
“a front working device provided in a front portion of the vehicle body” [Akaki, Fig. 1, ¶: 0012, 0025] 
“a vehicle speed sensor that detects a vehicle speed of the vehicle body” [Akaki, Fig. 2, ¶: 0095-0097]
“a posture detection sensor that detects a height of the front working device” [Akaki, Fig. 2, ¶: 0095-0097]
Setting the braking force of the controller “to a normal brake braking force in a case where the height of the front working device detected from the posture detection sensor is smaller than a predetermined height, the vehicle speed detected by the vehicle speed sensor is smaller than a predetermined vehicle speed,” [Akaki, Fig. 24, ¶: 0198-0200, 0202, 0203, 0235, 0259]
Setting the braking force of the controller “to a first brake braking force in a case where the height of the front working device detected from the posture detection sensor is equal to or greater than the predetermined height, or the vehicle speed detected by the vehicle speed sensor is equal to or greater than the predetermined vehicle speed,” [Akaki, Fig. 24, ¶: 0198-0200, 0202, 0203, 0235, 0259]
“and wherein the maximum value of the first brake braking force is smaller than the maximum value of the normal brake braking force.” [Akaki, Fig. 24, ¶: 0198-0200, 0202, 0203, 0235, 0259]
Akaki does not specifically state automatic brake actuation based on object detection.
Gault, which is also a control system for a work vehicle, teaches “an automatic brake device that automatically applies braking to the vehicle body;” [Gault, ¶: 0048, 0072]
“an obstacle detection sensor that detects an obstacle present in surroundings of the vehicle body” [Gault, ¶: 0030, 0031]
“a controller that controls operation of the automatic brake device on the basis of a detection signal from the obstacle detection sensor” [Gault, ¶: 0048, 0072]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the work vehicle control system disclosed by Akaki to incorporate the teachings of Gault. By combining these two inventions, the outcome is a work vehicle control system that is able to prevent the vehicle from tipping over due to excessive braking forces being applied in situations where the vehicle’s center of gravity is in a compromised position [Gault, ¶: 0004-0006, 0015].

With respect to claim 2, while Akaki discloses “further comprising a steering angle sensor that detects a steering angle,” [Akaki, Fig. 2, ¶: 0095-0097]
Setting the braking force of the controller “to the first brake braking force in a case where at least one of conditions where the steering angle detected by the steering angle sensor is equal to or greater than a predetermined angle,” [Akaki, Fig. 24, ¶: 0198-0200, 0202, 0203, 0235, 0259] 
“where the height of the front working device is equal to or greater than the predetermined height,” [Akaki, Fig. 24, ¶: 0198-0200, 0202, 0203, 0235, 0259]
“and where the vehicle speed is equal to or greater than the predetermined vehicle speed is satisfied,” [Akaki, Fig. 24, ¶: 0198-0200, 0202, 0203, 0235, 0259]
Akaki does not specifically state automatic brake actuation based on object detection.
Gault, teaches “wherein the controller sets the braking force of the automatic brake device;” [Gault, ¶: 0030, 0031, 0048, 0072]
“and the obstacle has been detected by the obstacle detection sensor.” [Gault, ¶: 0030, 0031, 0048, 0072]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the work vehicle control system disclosed by Akaki to incorporate the teachings of Gault. By combining these two inventions, the outcome is a work vehicle control system that is able to prevent the vehicle from tipping over due to excessive braking forces being applied in situations where the vehicle’s center of gravity is in a compromised position [Gault, ¶: 0004-0006, 0015].
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Ichinose et al. (United States Patent Publication 9,290,180 B2) teaches a mining vehicle with obstacle detection and subsequent stable speed control.
Aoki et al. (United States Patent Publication 10,704,223 B2) teaches a work vehicle with an automatic transmission control device, which is capable of setting the height of the working tool mounted to the front of the vehicle.  
Tabata et al. (United States Patent Publication 2006/0060399 A1) teaches an apparatus for controlling vehicle braking force based on a prescribed target deceleration. 
Yasui et al. (United States Patent Publication 2008/0255744 A1) teaches a vehicle brake control apparatus that controls braking force based on vehicle conditions.
Hyodo et al. (United States Patent Publication 2012/0296531 A1) teaches a shift control system for an industrial vehicle. 
Itou et al. (United States Patent Publication 2013/0071214 A1) teaches a control system for a work vehicle that controls speed and braking based on bucket height of the vehicle.
Yokoyama (United States Patent Publication 2017/0079195 A1) teaches a parallel operation work vehicle for enabling operation of an autonomous work vehicle by a long-distance operating device. 
ITO et al. (United States Patent Publication 2019/0001937 A1) teaches a control system for a work vehicle that limits the speed of the vehicle in different circumstances by preventing gear shifting of the transmission.
Hyeon-goo (Korean Patent Publication 20140095612A) teaches a safety device for operating a work vehicle that collects information regarding the vehicle’s travel conditions and automatically decelerates the vehicle based on obstacle detection.      

Conclusion



Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI N BEDEWI whose telephone number is (571)272-5753. The examiner can normally be reached Monday - Thursday - 6:00 am - 11:00 am & 12:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.N.B./Examiner, Art Unit 3669    
12/13/2022

/JESS WHITTINGTON/Examiner, Art Unit 3669